DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1 has been replaced with: “A method for forming a co-cured composite article, comprising: 
positioning a vacuum bag at least partially around a bag carrier; 
positioning an outer skin at least partially around the vacuum bag; 
evacuating a first gas from the vacuum bag to generate an internal compaction pressure against the bag carrier, wherein the internal compaction pressure forms a space between the bag carrier and the outer skin; 
curing the outer skin while the bag carrier is under the internal compaction 
pressure; 
introducing a second gas into the vacuum bag after the outer skin is cured; 
at least partially removing the vacuum bag from between the bag carrier and the outer skin after the second gas is introduced into the vacuum bag; and 
introducing a filler into the space after the vacuum bag is at least partially 
removed.”

Claims 17-20 and 22 are cancelled. 

Authorization for this examiner’s amendment was given in an interview with Andrew Plummer on 03/8/2021.
 REASONS FOR ALLOWANCE
1-9, 11, 12, 14-16, 21, and 23-32 are allowed. 

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and 24, Witte (PG-PUB 2016/0009379) teaches a method for forming a composite winglet for an aircraft, comprising the steps of: 
positioning a vacuum bag at least partially around a bag carrier (e.g., spacer) (Figure 26 and [0079], [0111], [0112], [0166]); 
positioning an outer skin at least partially around the vacuum bag (Figure 18 and 26, items 1804, 1806, [0166]); 
positioning the bag carrier, the vacuum bag, and the outer skin at least partially into a mold [0113];
pressurizing the vacuum bag which forms a space between the outer skin and the bag carrier while the bag carrier and the outer skin are in the mold [0113];
wherein the vacuum bag or bag carrier can be removed from the gaps [0189]; 
inherently depressurizing the vacuum bag after the outer skin is cured [0104] and
at least partially removing the vacuum bag from between the bag carrier and the outer skin after the vacuum bag is depressurized [0189]. 

Witte teaches a number of spacers 1900 includes bag 1902, bag 1904, and bag 1806 are configured to be inflated to form chambers within the composite [0168], the group of spacers are inflated prior to curing of composite winglet to exert pressure on the inner skin of upper blade [0113], and chamber 1202 and chamber 1204 may be formed using spacers during curing of composite winglet 600 [0142]. 
	
Witte does not explicitly teach evacuating a first gas from the vacuum bag to generate an internal compaction pressure against the bag carrier, wherein the internal compaction pressure forms a space between the bag carrier and the outer skin while the bag carrier and the outer skin are in the mold; curing the outer skin while the bag carrier is under the internal compaction pressure; introducing a second gas into the vacuum bag after the outer skin is cured; and introducing a filler into the space after the vacuum bag is at least partially removed. 

Lyons (PG-PUB 2015/013740) teaches a vacuum barrier system for curing a composite part, comprising a bag carrier configured complementary to a part inner surface of a composite part,  [0045]-[0047], wherein the bag carrier is a lightweight and stiff structure [0042]-[0043] and included with a bladder to mold a composite article [0053] (Figure 13A-13H). Lyons teaches drawing a vacuum on a tool interior between the part inner surface and the bladder applying an internal compaction pressure on the composite part against the outer mold line (OML) tool surface during the drawing of the vacuum [0065]-[0067]. 

Allen (US 6,231,796) teaches a pulsed application of compaction force to a composite material prior to or at gelation of the composite material (i.e., before curing), as an the incremental compaction to the park causes debulking (Abstract, Claim 1, Col 6, Ln 24-37).

Thiagarajan (US 9,149,999) teaches a method of using pourable structural foam (Figure 27, Figure 28 and Column 10, Lines 34-42) to structurally joining forward edges of upper core member and lower core member together with upper skin, lower skin, and inner support to provide increased strength and withstand heat induced stressed (Column 9, Lines 15-44). 

Witte, Lyons, Allen, and Thiagarajan, individually or in combination, does not teach or fairly suggest evacuating a first gas from the vacuum bag to generate an internal compaction pressure against the bag carrier, wherein the internal compaction pressure forms a space between the bag carrier and the outer skin while the bag carrier and the outer skin are in the mold and curing the outer skin while the bag carrier is under the internal compaction pressure. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/           Primary Examiner, Art Unit 1742